             Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              Case No. ______________
JORDAN WHITE,

Plaintiff,
v.

UMG RECORDINGS, INC., a
Delaware Corporation, individually and
Doing business as “INTERSCOPE
RECORDS”; JORDAN TIMOTHY
JENKS, p/k/a “PI’ERRE BOURNE,” an
individual; JORDAN CARTER, p/k/a
“PLAYBOI CARTI,” an individual; and
DOES 1-10, inclusive,

Defendants.




                         JORDAN WHITE’S COMPLAINT
                           JURY TRIAL DEMANDED




                                          1
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 2 of 11




      Plaintiff, Jordan White, by and through the undersigned attorneys, hereby
prays to this honorable Court for relief based on the following:
                                Jurisdiction & Venue
1.    This action arises under 17 U.S.C.A. § 512.
2.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,
1338(a) and (b), and 1367(a).
3.    Venue is proper in this District under 28 U.S.C. § 1400(a), insofar as
defendants or their agents reside or may be found here, or, alternatively, under 28
U.S.C. § 1391(b)(1), insofar as at least one defendant resides in this District, or,
alternatively, under 28 U.S.C. § 1391(b)(2), insofar as a substantial part of the
events or omissions giving rise to the claims occurred in this District, or,
alternatively, under 28 U.S.C. § 1391(b)(3), insofar as at least one defendant is
subject to the Court’s personal jurisdiction here.
                                       Parties
4.    Plaintiff Jordan White is an individual living in New York, New York.
5.    At all times mentioned herein Defendant UMG Recordings, Inc.,
individually and doing business as “Interscope Records” (collectively “Universal”)
was a Delaware corporation with offices in New York, New York.
6.    At all times mentioned herein Jordan Timothy Jenks, professionally known
as “Pi’erre Bourne,” conducted business in New York City.
7.    At all times mentioned herein Jordan Carter, professionally known as
“Playboi Carti,” conducted business in New York City.
8.    Defendants Does 1 through 10, inclusive, are other parties not yet
identified who have contributed to the malfeasance at issue. The true names,
whether corporate, individual or otherwise, of Defendants 1 through 10, inclusive,
are presently unknown to Plaintiff, which therefore sue said Defendants by such
fictitious names, and will seek leave to amend this Complaint to show their true
                                  Complaint – Page 2
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 3 of 11




names and capacities when same have been ascertained.
9.    Plaintiff is informed and believes and thereon alleges that at all times
relevant hereto each of the Defendants was the agent, affiliate, officer, director,
manager, principal, alter-ego, and/or employee of the remaining Defendants and
was at all times acting within the scope of such agency, affiliation, alter-ego
relationship and/or employment; and actively participated in or subsequently
ratified and adopted, or both, each and all of the acts or conduct alleged, with full
knowledge of all the facts and circumstances, including, but not limited to, full
knowledge of each and every violation of Plaintiff’s rights and the damages to
Plaintiff proximately caused thereby.
                                Factual Background
10.   White is a writer and performer working primarily in the hip-hop genre.
11.   On or about February 2017, White obtained from Jenks rights to a musical
instrumental arrangement (hereinafter, “Beat”) created by Jenks, and paid Jenks for
said rights. The agreement under which Jenks sold the Beat to White included
terms that precluded White from licensing or otherwise providing the Beat to other
artists for use in the hip-hop space.
12.   White collaborated with Jenks to finalize the Beat, purchased the final
version of the Beat from Jenks, and incorporated the Beat, with Jenks’ knowledge,
into White’s song “Oi!” (hereinafter, “Oi!” or “the Song”).
13.   White acquired from Jenks, at the very least, an exclusive irrevocable license
for the Beat by virtue of his making payment to Jenks for the Beat.
14.   In or about February 2017, White created Oi!, which incorporated the Beat
as well as White’s own music, lyrics, and production. Jenks had no involvement
with the Song beyond the Song’s use of the Beat. Jenks heard the finished version
of Oi! in or around February 2017. White or Jenks did not intend to be, and were
not, co-authors or co-owners of Oi!
                                   Complaint – Page 3
           Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 4 of 11




15.   White exclusively owns the copyright in and for Oi! and has registered his
copyright for Oi! with the U.S. Copyright Office. White distributed and released
Oi! on The FADER’s website, YouTube, Spotify, SoundCloud, and others and
promoted the Song on Twitter, Instagram, and other social media platforms
(hereinafter referred to as “Online Platform(s)”).

16.   White also authorized the publication of Oi! on the SoundCloud page of
Illijah Ulanga (p/k/a “A$AP ILLZ”), a founding member of the popular music
group “A$AP MOB,” who agreed to assist in the promotion of the Song.
Defendant Carter is a part of the A$AP MOB music group.
17.   Approximately one year later, on or about May of 2018, well after White
released Oi!, Carter released a song entitled, “Right Now” (hereinafter, “Right
Now”). Right Now incorporated and was built around the same Beat that Jenks
sold to White.
18.   White is informed and believes and thereon alleges that at some point at or
around the time Carter released Right Now, one or more of the Defendants
contacted the online and streaming platform(s) on which Oi! was streaming and
demanded that Oi! be removed under 17 USC §512(c)(3).
19.   In May of 2018, Defendants filed take-down requests pursuant to the Digital
Millennium Copyright Act (hereinafter, “DMCA”) seeking the removal of Oi!
from Online Platforms, claiming under penalties of perjury that Oi! infringed
Defendants’ copyright.
20.   On or about May 21, 2018, White filed a DMCA counter-notification with
Twitter.
21.   On information and belief, it is alleged that Jenks provided the Beat
purchased to Carter, despite his agreement with White and the fact that White
provided Jenks with instruction and direction in the development of the Beat.
Consequently, Carter’s release of the song entitled “Right Now” came after the
                                  Complaint – Page 4
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 5 of 11




release of Oi! and was a violation of White’s rights.
22.   Upon information and belief, at or around the time Carter released Right
Now, one or more of the Defendants, jointly and/or severally, their agents,
servants, employees, or through others acting on their behalf, communicated with
one or more Online Platforms to remove Oi! from said platform under 17 USC
§512(c)(3), seeking a take-down order alleging copyright infringement.
23.   Upon information and belief, Oi! was removed from one or more Online
Platforms as a direct result of the demands made by the Defendants, jointly and/or
severally, their agents, servants, employees, or through others acting on their
behalf, and each of their, notice pursuant to 17 USC §512(c)(3).
24.   The Defendants, jointly and/or severally, their agents, servants, employees,
or through others acting on their behalf, knowingly, falsely, maliciously,
improperly, intentionally and/or negligently, in support of Defendants’ request for
a take-down order against White’s song, Oi!, alleged the song Oi! infringed upon
the copyright and/or intellectual property of Defendants.
25.   Defendants sought the take-down of White’s song with the specific intent of
harming White, the distribution and earnings of Oi!, and with the intent that
Carter’s song, Right Now, would benefit thereby.
26.   The take-down notice was improper, in violation of 17 USC § 512 (2)(b)(6),
which requires the take-down notice to, inter alia, contain a statement that the
information in the notice is accurate and, under penalty of perjury, that either the
owner or the complaining party is authorized to act on behalf of the owner of an
exclusive right that is allegedly infringed. See 17 U.S.C. § 512(c)(3)

27.   Any statement by the Defendants, made under penalty of perjury, that the
complaining party is authorized to act on behalf of the owner of an exclusive right
that is allegedly infringed, is clearly and demonstrably false. Therefore, the take-
down request is inadequate and defective, and the Defendants’-claimants are guilty
                                  Complaint – Page 5
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 6 of 11




of perjury.

28.   Defendants, jointly and severally, their agents, servants, employees and or
through others acting on their behalf made material misrepresentations pursuant to
17 USC §512(f) wherein they knowingly and materially misrepresented that
material or activity is infringing.
                                First Claim for Relief
      (For Violation of 17 USC §512(f) —Against all Defendants, and Each)
29.   Plaintiffs repeat, re-allege, and incorporate by reference all preceding
paragraphs of this Complaint.
30.   Defendants, and each of them, served Section 512 takedown notices on one
or more of the above-referenced Online Platforms, demanding that Oi! be removed
from the relevant platform and no longer be made available to the public.
31.   In serving their Section 512 notices, Defendants, and each of them, with
knowledge of the falsity, materially misrepresented that the public performance,
display or distribution of Oi! infringed their rights under the Copyright Act.

32.   Defendants’ offending notices contained numerous, knowing falsehoods,
including without limitation the following: (a) that Oi! violated Defendants’
copyrights; (b) that White did not have the right to publicly perform or distribute
Oi!; (c) that White was committing copyright infringement by publicly performing
or distributing the Song; and (d) that the statements in the offending notices were
true and accurate.

33.   On information and belief, White alleges that one or more Online Platforms
removed Oi! as a result of Defendants’ offending notices, depriving White of his
ability to promote, monetize, and otherwise enjoy the benefits of his authorship.
34.   As stated elsewhere herein, White, in fact, created and holds the copyrights
for Oi! and has the right to publicly perform and distribute Oi! on any platform.

                                      Complaint – Page 6
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 7 of 11




35.   Due to Defendants’ actions as herein alleged, Plaintiff has suffered actual,
general and special damages, including without limitation lost profits, revenues,
damage to his goodwill and reputation, and a diminution in the value of Oi!, all in
an amount to be established at trial.
36.   Pursuant to 17 U.S.C. Section 512(f), White may recover his attorneys’ fees
and costs from Defendants.
                              Second Claim for Relief
 (For Breach of License Agreement - Against Jordan Timothy Jenks a/k/a “Pi’erre
                                        Bourne”)

37.   Plaintiff repeats, re-alleges, and incorporates by reference all preceding
paragraphs of this Complaint.

38.   Jenks and White entered into, at a minimum, a license agreement under
which Jenks sold the Beat to White, and White tendered payment to Jenks for the
Beat. This created, at a minimum, an irrevocable license under which White could
exploit the Beat in his music.

39.   Jenks and White agreed, when Jenks sold to White the Beat, that Jenks
would not sell the Beat to other hip-hop artists and would not allow such artists to
exploit the Beat in competition with White.

40.   White discharged all obligations under the license agreement.

41.   On information and belief, Plaintiff alleges that the relevant industry
standard and custom dictate that producers not sell the same beat to multiple artists
competing in the same genre.

42.   On information and belief, White alleges that Jenks, after selling the Beat to
White sold the same Beat to Carter.

43.   Jenks’ sale of the Beat to Carter violated Jenks’ license agreement with

                                  Complaint – Page 7
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 8 of 11




White and violated the covenant of good faith and fair dealing appurtenant to the
license agreement.

44.   Due to Jenks’ actions as herein alleged, Plaintiff has suffered actual, general,
and special damages, including without limitation lost profits, revenues, and
damage to his goodwill and reputation.

                                Third Claim for Relief
(For Tortious Interference With Advantageous Business Relationship – Against all
                                Defendants, and Each)

45.   Plaintiff repeats, re-alleges, and incorporates by reference all preceding
paragraphs of this Complaint.

46.   Defendants, jointly and severally, had actual knowledge of White’s business
relationship with several On-line Platforms on which White and Ulanga p/ka
“A$AP ILLZ” posted his song, Oi!.

47.   Defendants, jointly and severally, knew or should have known that their
take-down requests, to these on-line platforms, under penalty of perjury pursuant to
17 USC §512, would materially interfere with White’s advantageous business
relationship with these On-line Platforms. In fact, the purpose of Defendants
seeking a take-down order was to interfere with White’s advantageous business
relationships.

48.   Defendants actions, jointly and severally, their agents, servants, employees
or others through whom they acted, in seeking and securing take-down notices on
one or more of the above-referenced platforms, demanding that Oi! be removed
from the relevant platforms did, in fact, interfere with White’s advantageous
business relationships, damaging him thereby.

49.   Due to Defendants’ actions as herein alleged, Plaintiff has suffered actual,

                                   Complaint – Page 8
          Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 9 of 11




general and special damages, including without limitation lost profits, revenues,
and damage to his goodwill and reputation.

                              Fourth Claim for Relief
            (For Declaratory Relief—Against all Defendants, and Each.)
50.     Plaintiff repeats, re-alleges, and incorporates by reference all preceding
paragraphs of this Complaint.

51.     The parties have an actual, justiciable controversy pursuant to NY CPLR §
3001.

52.     The Plaintiff, White, seeks declaratory judgment that White has not
infringed the rights of Defendants in and through his distribution and exploitation
of the Song, and/or awarding White full right, title and interest, exclusively, in the
copyright of Oi!, including that part identified herein as the Beat, the development
of which was guided by White and ultimately paid for.

53.     The Plaintiff, White, seeks declaratory judgment, denying the Defendants,
jointly and severally, any right, title or interest in the Beat paid for by White, with
a congruent ruling that White has not and does not infringe upon any copyright of
the Defendants.

54.     White further seeks a declaratory judgment that the song Right On infringes
upon Oi!, which was created and disseminated before Right On.

                                  Prayer for Relief
                         (Against All Defendants, and Each)
        With Respect to Each Claim for Relief, White demands judgment against
Defendants, and each of them, as follows:
a.      That Defendants, their affiliates, agents, and employees be enjoined from
serving Section 512 notices that are false in regard to Oi! and be required to

                                  Complaint – Page 9
         Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 10 of 11




withdraw their Section 512 notices;
b.    That this Honorable Court declare and decree that White owns a lawful
copyright in and to the Beat and to Oi! and enjoys all rights set forth in Section 106
as they relate to Oi!, including without limitation the right to perform and
distribute Oi!;
c.    That Defendants, and each of them, compensate White in an amount to be
established at trial but which shall include his copyright/exclusive licensee’s
damages, including without limitation loss in revenues and diminution in the value
of Oi!, and the benefits Defendants reaped via their unlawful conduct;
d.    That Plaintiff be awarded statutory damages and attorneys’ fees as
available under 17 U.S.C. § 512(f), 17 U.S.C. § 501, and any applicable statute;
e.    That Plaintiff be awarded pre-judgment interest as allowed by law;
f.    That Plaintiff be awarded the costs of this action; and
g.    That Plaintiff be awarded such further legal and equitable relief as the
Court deems proper.
                          DEMAND FOR JURY TRIAL
      Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ.
P. 38 and the 7th Amendment to the United States Constitution.
Dated:    November 25, 2020                            Respectfully Submitted,
          Brooklyn, New York                           DONIGER / BURROUGHS



                                               By:
                                                       Scott Alan Burroughs
                                                       scott@donigerlawfirm.com
                                                       231 Norman Avenue, #413
                                                       Brooklyn, New York 11222
                                                       (310) 590-1820



                                 Complaint – Page 10
Case 1:20-cv-09971-AT Document 1 Filed 11/25/20 Page 11 of 11




                                            LAW OFFICE OF WILLLIAM
                                            IGBOKWE



                                    By:
                                            O. William Igbokwe
                                            will@iwlaws.com
                                            77 Water Street, 8th Floor
                                            New York, New York 10005
                                            (347) 467- 4674


                                            LAW OFFICE OF CARLOS
                                            SANTIAGO, P.C.

                                    By: /s/ Carlos Santiago, Jr.
                                        Carlos Santiago, Jr.
                                        carlos@santiagolawnyc.com
                                        11 Broadway, Suite 615
                                        New York, New York 10004
                                        (212) 256 - 8460




                      Complaint – Page 11
